 



Exhibit 10.3
CanArgo Energy Corporation
P.O. Box 291
St. Peter Port
Guernsey
British Isles
GY1 3RR
August 10, 2007
Robert L. Gipson
Thomas L. Gipson
Arthur L. Koenig
all c/o Ingalls & Snyder LLC
61 Broadway
New York
NY 10006
Dear Sirs:
     CanArgo Energy Corporation, a Delaware corporation (the “Company”) hereby
offers you (the “Offer”) the right to subscribe, subject to the terms and
conditions hereof, for an aggregate of two million five hundred thousand
(2,500,000) units (“Units”), each Unit consisting of one share of common stock,
par value $.10 per share (“Common Stock”) of the Company (collectively, the
“Shares”) and two Common Stock purchase warrants expiring on August 31, 2009,
each warrant (a “Warrant” and, collectively, the “Warrants”) entitling the
holder thereof to purchase one share of Common Stock at an exercise price of one
dollar ($1.00) per share, subject to adjustment, and to be in substantially the
form of Exhibit “A” attached hereto, for an aggregate purchase price per Unit
(“Purchase Price”) equal to one dollar ($1.00) per Unit or an aggregate of
$2,500,000.00 in the freely transferable currency of the United States of
America payable by wire transfer of the Purchase Price in immediately available
funds for deposit in the following account:

•   Bank

•   ABA #:

•   Swift:

•   Address:

•   Account Name:

•   Account Number:

•   Attention:

•   Phone contact:

•   Attention:

•   Reference:            Purchase of CanArgo Units

returning an executed copy of this Agreement to the Company c/o Satterlee
Stephens Burke & Burke LLP, 230 Park Avenue, Suite 1130, New York, NY 10169,
Attention: Peter A. Basilevsky, Esq.
     The Company has the unqualified and unconditional right to modify the terms
of, reduce or withdraw the Offer at any time prior to the receipt and collection
of your subscription payment for the Units.

 



--------------------------------------------------------------------------------



 



In the event of a withdrawal of the Offer, your subscription for the Units will
be rescinded automatically and your subscription payment will be returned to you
without interest. In the event of a modification of the Offer, you will be given
the opportunity to rescind your subscription for the Units and, if you so elect,
your subscription payment will be returned to you without interest.
     The Company shall use its commercially reasonable efforts to cause the
Shares to be listed on each securities exchange or other quotation service on
which the Common Stock is then listed.
     By your acceptance of the Offer you hereby represent and warrant to and
agree with the Company:
          1. That you are an “accredited investor,” as that term is defined in
Rule 501(a) of Regulation D promulgated under Section 4(2) of the Securities Act
of 1933, as amended (the “Act”). You acknowledge that the Units, the Shares, the
Warrants and the shares of Common Stock issuable upon exercise of the Warrants
(“Warrant Shares” and together with the Units, the Shares and the Warrants,
collectively, the “Securities”) have not been registered under the Act or any
applicable state or foreign securities or “blue sky” laws (the Act and such
other laws being collectively referred to herein as “Securities Laws”). Either
alone or with your professional representatives and advisors who are
unaffiliated with the Company and who are not compensated, directly or
indirectly, by the Company or any affiliate or selling agent of the Company
(“Representatives”), you have sufficient knowledge and experience in business
and financial matters to be capable of evaluating the merits and risks of an
investment in the Securities and to protect your own interest in connection with
the purchase of the Securities. You have the financial ability (A) to bear the
economic risk of an investment in the Securities; (B) to hold the Securities for
an indefinite period of time; and (C) currently to afford a complete loss of
your investment in the Securities without experiencing any undue financial
difficulties, and your commitments to speculative investments (including this
investment in the Securities, which is deemed to be subject to numerous risks)
are reasonable in relation to your net worth and annual income.
          2. You have the full legal capacity, power and authority to execute,
deliver and perform this Agreement and that this Agreement constitutes a legal,
valid and binding obligation enforceable against you in accordance with its
terms, except as such enforceability may be limited by (A) applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
          3. You are purchasing your Securities, for your own account, for
investment and not with a view to the distribution thereof or any interest
therein, provided that any disposition of the Securities shall be in compliance
with all applicable Securities Laws.
          4. You acknowledge that the offer and sale of the Securities was not
accomplished by the publication of any advertisement or other form of general
solicitation.
          5. You understand that (A) an investment in the Securities is suitable
only for an investor who is able to bear the economic consequences of losing his
entire investment; (B) an investment in the Securities is speculative and
involves a high degree of risk of loss and you have reviewed with management of
the Company and understand the risks associated with your investment; (C) there
are substantial restrictions on the transferability of, and there will be no
public market for the Units or the Warrants, and accordingly, absent
registration of the Shares or the Warrant Shares under applicable Securities
Laws, including, without limitation, the Act or the availability of an exemption
from the registration requirements of applicable Securities Laws it may not be
possible to liquidate your investment in the Securities; and (D) while the
Company shall use its best efforts to register the Shares and the Warrant Shares
(but not the Units or Warrants) under the Act, the Company is under no
obligation to take any such action or to make an exemption from registration
under Rule 144 under the Act to be available for the resale of any of the
Securities.

- 2 -



--------------------------------------------------------------------------------



 



          6. You acknowledge that this transaction has not been reviewed or
scrutinized by the United States Securities and Exchange Commission (“SEC”) or
by any administrative agency charged with the administration of any Securities
Laws, and that no such agency has passed on or made any recommendation or
endorsement of the Shares.
          7. In making the decision to purchase the Securities, you have relied
solely on independent investigation made by you or your Representatives, if any;
you and your Representatives: (A) have been given access to all financial,
business, or other information you or they have requested relating to the
Company, including, without limitation, the information on public file with the
SEC; (C) have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of the Company concerning the Company,
its business, assets, financial condition and the terms and conditions of the
Offer; and (D) have been given the opportunity to obtain any additional
information, to the extent such persons possess such information or can obtain
it without unreasonable effort or expense, which you or such Representatives
deem necessary to evaluate the investment in the Securities. In particular, you
acknowledge that you are familiar with the information, including, without
limitation, the risk factors associated with an investment in the Company’s
securities, set forth in the Company’s Annual Report of Form 10-K for the fiscal
year ended December 31, 2006 and the Quarterly Reports on Form 10-Q for the
fiscal quarters ended March 31, 2007 and June 30, 2007.
          8. You acknowledge that no representations, warranties, or guaranties
have been made by the Company, its employees or its agents, or by any other
person, expressly or by implication, with respect to (A) the approximate length
of time that you will be required to remain the owner of the Securities, (B) the
revenues that can be attributable to the Company’s interests in its oil and gas
properties, or (C) the amount and quality of any oil and gas reserves, or
(D) the results of any property acquisition, exploration, drilling, appraisal or
development efforts of the Company, rates of production, oil and gas prices, or
the effect of taxes or governmental regulations or political conditions in the
Georgia, any one or more of which may adversely impact the results of an
investment in the Securities, or (E) the prospective financial condition of the
Company, which you acknowledge may call into question its continued viability as
a going concern, or (F) the amount or type of consideration, profit or loss to
be realized, if any, as a result of the investment in the Securities.
     The representations, warranties, acknowledgments and agreements set forth
in this Agreement shall survive the purchase of the Securities and your death or
disability, and shall inure to the benefit of the Company and its successors and
assigns and shall be binding upon you, your heirs, legal representatives and
assigns.
     The Shares and the Warrants shall be immediately separable upon issuance.
The Company will place an appropriate stop transfer instruction with respect to
the Securities in its stock records and a restrictive legend on the certificates
evidencing the Shares, the Warrants and the Warrant Shares as required by
applicable Securities Laws, including a legend in substantially the following
form:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF EXCEPT IN COMPLIANCE WITH SUCH SECURITIES LAWS.
     You agree to indemnify and hold harmless the Company, its officers and
directors, and any of its affiliates, associates, agents, attorneys or employees
from and against any and all claims, losses, damages, or liabilities (including,
without limitation, costs and reasonable attorneys’ fees) attributable to or
arising out of a breach of any representation, warranty, acknowledgment or
agreement made by you in this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.
     This Agreement may not be amended or modified except in a writing signed by
both parties hereto and together with the form of Warrant contains the entire
understanding of the parties hereto with respect to subject matter hereof and
thereof. No waiver of any provision of this Agreement shall be deemed to, or
shall, operate as a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.
     Any notice or other written communication required or permitted to be given
under this Agreement shall be in writing and delivered by personal delivery or
by first class certified U.S. mail, postage prepaid, or by internationally
recognized air courier and addressed: if to the Company at its address first
above written; and if to you at your address which you should complete below
your signature on the signature page hereof, or to such other address as either
party hereto may notify the other in accordance herewith.
     Each party hereto shall bear its own expenses in connection with the offer,
sale and purchase of the Securities and the execution, delivery and performance
of this Agreement. This Agreement is binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors in interest and assigns and may not be assigned without the prior
written consent of the Company.
     If the foregoing accurately reflects the terms and conditions of the Offer
and your acceptance thereof, kindly execute and complete the enclosed copy of
this letter in the space provided therefor below and return the executed copy
together with your payment of the Purchase Price. The Company will issue you a
certificate evidencing the Shares and Warrants as soon as practicable after
receipt of this Subscription Agreement and collection of your subscription
payment.

            Very truly yours,

CANARGO ENERGY CORPORATION
      By:           Vincent McDonnell, President           

- 4 -



--------------------------------------------------------------------------------



 



         

I HEREBY AGREE AND ACCEPT the offer to subscribe for 1,000,000 Units at a
purchase price of $1.00 per Unit, as of the date first above written

         
 
       
 
  Signature    
 
       
 
  PLEASE INSERT YOUR ADDRESS BELOW:    
 
       
 
  Robert L Gipson    
 
  c/o Ingalls & Snyder LLC    
 
  61 Broadway, New York, NY 10006    
 
       
 
  054 36 6214    
 
  (Kindly Insert Your Tax ID or    
 
  Social Security Number, if any)    

I HEREBY AGREE AND ACCEPT the offer to subscribe for 750,000 Units at a purchase
price of $1.00 per Unit, as of the date first above written

         
 
       
 
  Signature    
 
       
 
  PLEASE INSERT YOUR ADDRESS BELOW:    
 
       
 
  Thomas L Gipson    
 
  c/o Ingalls & Snyder LLC    
 
  61 Broadway, New York, NY 10006    
 
       
 
  137 32 9815    
 
  (Kindly Insert Your Tax ID or    
 
  Social Security Number, if any)    

I HEREBY AGREE AND ACCEPT the offer to subscribe for 750,000 Units at a purchase
price of $1.00 per Unit, as of the date first above written

         
 
       
 
  Signature    
 
       
 
  PLEASE INSERT YOUR ADDRESS BELOW:    
 
       
 
  Arthur L. Koenig    
 
  c/o Ingalls & Snyder LLC    
 
  61 Broadway, New York, NY 10006    
 
       
 
  324 34 1543    
 
  (Kindly Insert Your Tax ID or    
 
  Social Security Number, if any)    

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
EXHIBIT
FORM OF WARRANT
THE WARRANTS REPRESENTED HEREBY AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANTS (COLLECTIVELY, THE “WARRANT SECURITIES”), HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON
EXEMPTIONS FROM SUCH REGISTRATION AFFORDED UNDER THE ACT AND APPLICABLE
SECURITIES LAWS OF OTHER JURISDICTIONS. THE WARRANT SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS APPLICABLE (IN WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH
EFFECT) AND THE PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.
CANARGO ENERGY CORPORATION
Incorporated Under the Laws of the State of Delaware
No. [•]                     [•] common Stock Purchase Warrants
CERTIFICATE FOR COMMON STOCK
PURCHASE WARRANTS
1. Warrant, This Warrant Certificate certifies that [•]                      or
registered assigns (the “Registered Holder”), is the registered owner of the
above indicated number of Warrants expiring on the Expiration Date, as
hereinafter defined. One (1) Warrant entitles the Registered Holder to purchase
one (1) share of the common stock, $.10 par value (a “Share”), of CanArgo Energy
Corporation, a Delaware corporation (the “Company”), from the Company at a
purchase price of $1.00 (the “Exercise Price”) at any time during the Exercise
Period, as hereinafter defined, upon surrender of this Warrant Certificate with
the exercise form hereon duly completed and executed and accompanied by payment
of the Exercise Price at the principal office of the Company.
     Upon due presentment for transfer or exchange of this Warrant Certificate
at the principal office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and

 



--------------------------------------------------------------------------------



 



evidencing in the aggregate a like number of Warrants shall be issued in
exchange for this Warrant Certificate, subject to the limitations provided
herein, upon payment of any tax or governmental charge imposed in connection
with such transfer. Subject to the terms hereof the Company shall deliver
Warrant Certificates in required whole number denominations to Registered
Holders in connection with any transfer or exchange permitted hereunder.
     This Warrant is issued pursuant to the provisions of that certain
Subscription Agreement dated [•], 2007 by and among the Company, Robert L.
Gipson, Thomas L. Gipson and Arthur L Koenig.
2. Restrictive Legends. Each Warrant Certificate shall bear legends
substantially in the form of the legends that appear at the beginning of this
Warrant Certificate. Each certificate representing Shares issued upon exercise
of a Warrant, unless such Shares are then registered under the Securities Act of
1933, as amended (the “Act”), shall bear a legend in substantially the following
form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITES ACT OF 1933, AS AMENDED (THE“ACT”) OR REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY OTHER JURISDICTION IN RELIANCE UPON EXEMPTIONS FROM
SUCH REGISTRATION AFFORDED UNDER THE ACT AND SUCH APPLICABLE LAWS OF OTHER
JURISDICTIONS. THE SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT IS APPLICABLE (IN
WHICH CASE THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO SUCH EFFECT) AND THE
PROVISIONS OF ALL OTHER APPLICABLE SECURITIES LAWS ARE OBSERVED.”
Each such certificate representing Shares may also bear such legend relating to
the issuance of such Shares pursuant to any applicable securities laws as
counsel for the Company shall reasonably deem appropriate.
3. Exercise. Subject to the terms hereof, the Warrants, evidenced by this
Warrant Certificate, may be exercised at the Exercise Price in whole or in part
at any time during the period (the “Exercise Period”) commencing on [•] 2007 and
terminating at the close of business on 31 August 2009 (the “Expiration Date”).
The Exercise Period may also be extended by the Company’s Board of Directors.
     A Warrant shall be deemed to have been exercised in immediately prior to
the close of business on the date (the “Exercise Date”) of the surrender to the
Company at its principal offices of this Warrant Certificate with the exercise
form attached hereto executed by the Registered Holder and accompanied by
payment to the Company, in cash or by official bank or certified check, of an
amount equal to the aggregate Exercise Price, in lawful money of the United
States of America.
     The person entitled to receive the Shares issuable upon exercise of a
Warrant or Warrants (“Warrant Shares”) shall be treated for all purposes as the
holder of such Warrant Shares as of the close of business on the Exercise Date.
The Company shall not be obligated to issue any fractional

- 2 -



--------------------------------------------------------------------------------



 



share interests in Warrant Shares issuable or deliverable on the exercise of any
Warrant or script or cash with respect thereto, but, if Company elects not to
issue a fractional share, the Company will pay a cash adjustment in respect of
any fraction of a Warrant Share which would otherwise be issuable in an amount
equal to the same fraction of the amount by which the market price of a Share on
the date of exercise exceeds the Exercise Price, such market price to be
determined in good faith by the Board of Directors of the Company. If more than
one Warrant shall be exercised at one time by the same Registered Holder, the
number of full Shares which shall be issuable on exercise thereof shall be
computed on the basis of the aggregate number of full shares issuable on such
exercise.
     Promptly, and in any event within ten business days after the Exercise
Date, the Company shall cause to be issued and delivered to the person or
persons entitled to receive the same, a certificate or certificates for the
number of Warrant Shares deliverable on such exercise.
     The Company may deem and treat the Registered Holder of the Warrants at any
time as the absolute owner thereof for all purposes, and the Company shall not
be affected by any notice to the contrary. The Warrants shall not entitle the
Registered Holder thereof to any of the rights of shareholders or to any
dividend declared on the Shares unless the Registered Holder shall have
exercised the Warrants and thereby purchased the Warrant Shares prior to the
record date for the determination of holders of Shares entitled to such dividend
or other right.
4. Net Issue Conversion. Notwithstanding anything in this Warrant to the
contrary, the Registered Holder hereof may, subject to the prior concurrence of
the Company, in lieu of exercising this Warrant in the manner provided above in
Section 3, elect to convert this Warrant into Warrant Shares equal in number to
the value of the exercised Warrants by so indicating on the Form of Election to
Purchase attached hereto, in which event the Registered Holder shall receive a
number of Warrant Shares equal to following shall occur.
          [(X multiplied by (Y minus Z)] divided by Y;
          where:
          X = Number of Warrants Converted
          Y = Fair Market Value of one share of Common Stock
          Z = Exercise Price
For purposes of the above, “Fair Market Value” shall equal the closing price for
the Company’s Common Stock on the Exercise Date, as reported on the AMEX or, if
the Common Stock is not then listed for trading on the AMEX, then the dollar
equivalent of such closing price as reported on the Oslo Stock Exchange on the
Exercise Date.
5. Reservation of Shares and Payment of Taxes. The Company covenants that it
will at all times reserve and have available from its authorized Common Stock
such number of shares as shall then be issuable on the exercise of outstanding
Warrants. The Company covenants that all Warrant Shares which shall be so
issuable shall be duly and validly issued, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issue thereof.

- 3 -



--------------------------------------------------------------------------------



 



     The Registered Holder shall pay all documentary, stamp or similar taxes and
other government charges that may be imposed with respect to the issuance,
transfer or delivery of any Warrants and Warrant Shares on exercise of the
Warrants. In the event the Warrants or Warrant Shares are to be delivered in a
name other than the name of the Registered Holder of the Warrant Certificate, no
such delivery shall be made unless the person requesting the same has paid the
amount of any such taxes or charges incident thereto.
6. Registration of Transfer. The Warrant Certificates may be transferred in
whole or in part, provided any such transfer complies with all applicable
foreign and United States federal and state securities laws and, if requested by
the Company, the Registered Holder delivers to the Company an opinion of counsel
to that effect, in form and substance reasonably acceptable to the Company.
Warrant Certificates to be transferred shall be surrendered to the Company at
its principal office. The Company shall execute, issue and deliver in exchange
therefore the Warrant Certificate or Certificates which the Registered Holder
making the transfer shall be entitled to receive.
     The Company shall keep transfer books at its principal office which shall
register Warrant Certificates and the transfer thereof. On due presentment of
any Warrant Certificate for registration of transfer at such office, the Company
shall execute, issue and deliver to the transferee or transferees a new Warrant
Certificate or Certificates representing an equal aggregate number of Warrants.
All Warrant Certificates presented for registration of transfer or exercise
shall be duly endorsed or be accompanied by a written instrument or instruments
of transfer in form and substance satisfactory to the Company. The Company may
require payment of a sum sufficient to cover any tax or other government charge
that may be imposed in connection therewith.
     All Warrant Certificates so surrendered, or surrendered for exercise, or
for exchange in case of mutilated Warrant Certificates, shall be promptly
cancelled by the Company and thereafter retained by the Company until the
Expiration Date. Prior to due presentment for registration of transfer thereof
the Company may treat the Registered Holder of any Warrant Certificate as the
absolute owner thereof (notwithstanding any notations of ownership or writing
thereon made by anyone other than the Company), and the Company shall not be
affected by any notice to the contrary.
7. Loss or Mutilation. On receipt by the Company of evidence satisfactory as to
the ownership of and the loss, theft, destruction or mutilation of this Warrant
Certificate, the Company shall execute and deliver, in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants. In the
case of loss, theft or destruction of any Warrant Certificate, the individual
requesting issuance of a new Warrant Certificate shall be required to indemnify
the Company in an amount satisfactory to the Company. In the event a Warrant
Certificate is mutilated, such Certificate shall be surrendered and cancelled by
the Company prior to delivery of a new Warrant Certificate. Applicants for a new
Warrant Certificate shall also comply with such other reasonable regulations as
the Company may prescribe.
8. Adjustment of Shares. The number and kind of securities issuable upon
exercise of a Warrant or to be delivered upon the redemption of Warrants
hereunder shall be subject to adjustment from time to time upon the happening of
certain events (“Adjustment Event”), as follows:

- 4 -



--------------------------------------------------------------------------------



 



     (a) If the Company shall, at any time prior to the complete exercise of the
Warrants evidenced hereby, declare or pay to the holders of its outstanding
Shares, a dividend payable in any kind of shares of stock or other securities of
the Company, or in property, or otherwise than in cash, the Registered Holder
upon thereafter exercising the Warrants evidenced hereby as herein provided
shall be entitled to receive for the Exercise Price, in addition to one Warrant
Share, such additional share or shares of stock or scrip representing fractions
of a share or other securities or property as the Registered Holder would have
received in the form of such dividend if he had been the holder of record of
such Warrant Share on the record date for the determination of common
stockholders entitled to receive such dividend.
     (b) If the Company shall, while any Warrants evidenced hereby remain in
force, effect a recapitalization of such character that the Shares covered
hereby shall be changed into or become exchangeable for a larger or smaller
number of shares, then thereafter, the number of Shares which the Registered
Holder shall be entitled to purchase hereunder, shall be increased or decreased,
as the case may be, in direct proportion to the increase or decrease in the
number of Shares of the Company by reason of such recapitalization, and the
Exercise Price (per Share) shall in the case of an increase in the number of
Shares be proportionately reduced, and in the case of a decrease in the number
of shares be proportionately increased.
     (c) In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable upon exercise
of a Warrant) or in case the Company (or any such other corporation) shall merge
into or with or consolidate with another corporation or convey all or
substantially all of its assets to another corporation or enter into a business
combination of any form as a result of which the Shares or other securities
receivable upon exercise of a Warrant are converted into other stock or
securities of the same or another corporation, then and in each such case, the
Registered Holder of a Warrant, upon exercise of the purchase right at any time
after the consummation of such reorganization, consolidation, merger, conveyance
or combination, shall be entitled to receive, in lieu of the Shares or other
securities to which such Registered Holder would have been entitled had he
exercised the purchase right immediately prior thereto, such stock and
securities which such Registered Holder would have owned immediately after such
event with respect to the Shares and other securities for which a Warrant may
have been exercised immediately before such event had the Registered Holder
exercised the Warrant immediately prior to such event.
     (d) In case the Company shall at any time prior to the exercise of a
Warrant evidenced hereby make any distribution of its assets to holders of its
Shares by way of a liquidating or partial liquidating dividend or by way of a
return of capital, or other than as a dividend payable out of earnings or any
surplus legally available for dividends under the laws of the state of its
incorporation, then the Registered Holder upon thereafter exercising such
Warrant as herein provided after the date of record for the determination of
those holders of Shares entitled to such distribution of assets, shall be
entitled to receive for the Exercise Price, in addition to a Warrant Share, the
amount of such assets (or at the option of the Company, a sum equal to the value
thereof at the time of such distribution to holders of Shares as such value is
determined by the Board of Directors of the Company in good faith) which would
have been payable to the Registered Holder had he been the holder of record of
such Warrant Share receivable upon exercise of such Warrant on the record date
for the determination of those entitled to such distribution.

- 5 -



--------------------------------------------------------------------------------



 



     The Company shall mail to the holder of this Certificate at least twenty
(20) days prior to any Adjustment Event a notice specifying the date on which
any such Adjustment Event is to occur together with a description thereof.
     In each case of an adjustment in the Shares or other securities receivable
upon the exercise of a Warrant, the Company shall promptly notify the Registered
Holder of such adjustment. Such notice shall set forth the facts upon which such
adjustment is based.
9. Reduction in Exercise Price .
     The Company’s Board of Directors may, at its sole discretion, reduce the
Exercise Price of the Warrants in effect at any time either for the life of the
Warrants or any shorter period of time determined by the Company’s Board of
Directors. The Company shall promptly notify the Registered Holders of any such
reduction in the Exercise Price. Notwithstanding the foregoing, in no event
shall the number of Shares issuable to the holders of the Warrants pursuant to
this Section 9 cause the holders of the Warrants collectively to own in excess
of 19.9% of the outstanding Common Stock of the Company as at the date of the
Amendment, Consent and Waiver unless the Company has obtained the prior approval
of its stockholders as required by Section 713 of the AMEX Company Guide as in
effect from time to time, provided, however, that the Company shall use
commercially reasonable efforts to diligently seek to obtain such approval of
its stockholders.
10. Notices. All notices, demands, elections, requests and communications
provided for hereunder shall be in writing and sent
     (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
     (b) by registered or certified mail with return receipt requested (postage
prepaid), or
     (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
          (i) if to the Registered Holder or its nominee, to the Registered
Holder or its nominee at the address of the Registered Holder as set forth on
the books maintained by the Company, or at such other address as such Registered
Holder or nominee shall have specified to the Company in writing,
          (ii) if to the Company, to the Company at its principal executive
office to the attention of Chief Executive Officer, or at such other address as
the Company shall have specified to the holder of each Warrant in writing.
     Notices under this Section 10 will be deemed given only when actually
received.
11. General Provisions. This Warrant Certificate shall be construed and enforced
in accordance with, and governed by, the laws of the State of Delaware, where
the Company maintains its registered offices. Except as otherwise expressly
stated herein, time is of the essence in performing hereunder. The headings of
this Warrant Certificate are for convenience in reference only and shall not
limit or otherwise affect the meaning hereof.

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed as of the                      day of                     , 2007.

                  CanArgo Energy Corporation    
 
           
 
  By:        
 
           
 
  Title:        
 
           

- 7 -



--------------------------------------------------------------------------------



 



CanArgo Energy Corporation
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

               
TEN COM — as tenants in common
    UNIF GIFT MIN ACT- Custodian
TEN ENT — as tenants by the entireties
     
JR TEN — as joint tenants with right of survivorship and not as tenants in
common
                                            

    (Cust)            (Minor)

    under Uniform Gifts
 
    to Minor Act                     .
 
                   (State)          

Additional abbreviations may also be used though not in the above list.
FORM OF ASSIGNMENT
(To be Executed by the Registered Holder if He
Desires to Assign Warrants Evidenced by the
Within Warrant Certificate)
     FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers (                    ) Warrants, evidenced by the within
Warrant Certificate, and does hereby irrevocably constitute and appoint
                     Attorney to transfer the said Warrants evidenced by the
within Warrant Certificates on the books of the Company, with full power of
substitution.

                         
Dated: 
  .       .      
 
                       

            Signature        

Notice: The above signature must correspond with the name as written upon the
Face of the Warrant Certificate in every particular, without alteration or
enlargement or any change whatsoever.
Signature Guaranteed:
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

- 8 -



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO PURCHASE
(To be Executed by the Holder if he Desires to Exercise
the Warrants Evidenced by the Warrant Certificate)
To CanArgo Energy Corporation:
     [The undersigned hereby irrevocably elects to exercise
                                        
(                                        ) Warrants, evidenced by the within
Warrant Certificate for, and to purchase thereunder,                     
(                    ) full shares of Common Stock issuable upon exercise of
said Warrants and delivery of $                     and payment of any
applicable taxes.
  OR
     [The undersigned hereby irrevocably elects to convert
                                        
(                                        ) Warrants, evidenced by the within
Warrant Certificate, and to acquire Warrant Shares pursuant to the “Net Issue
Conversion” provision in Section 4 thereof, and, upon payment of any applicable
taxes, to acquire Warrant Shares thereunder.]
     The undersigned hereby warrants and represents that he/it is an “accredited
investor” as defined under Rule 501(a) of the Securities Act of 1933, as amended
and accordingly the Warrants being exercised and the securities deliverable upon
exercise thereof have been registered under the Act or are exempt from
registration thereunder.
     Please register the certificates for such share as follows:
Please insert taxpayer identification
Or social security number (if any)                                        .
 
(Please print name)
 
(Please print address)
     If said number of Warrants shall not be all the Warrants evidenced by the
within Warrant Certificate, the undersigned requests that a new Warrant
Certificate evidencing the Warrants not so exercised be registered in the name
of the undersigned at the following address and deliver the Certificate to that
address:
 
(Please print address)
(SIGNATURES CONTINUED ON FOLLOWING PAGE)

- 9 -



--------------------------------------------------------------------------------



 



                         
Dated:
          Signature:     .      
 
                       

NOTICE: The above signature must correspond with the name as written upon the
face of the within Warrant Certificate in every particular, without alteration
or enlargement or any change whatsoever. If the certificate representing the
shares is to be registered in a name other than that in which the within Warrant
Certificate is registered, the signature of the holder hereof must be
guaranteed.
Signature Guaranteed:                                         .
SIGNATURE MUST BE GUARANTEED BY A COMMERCIAL BANK OR MEMBER FIRM OF ONE OF THE
FOLLOWING STOCK EXCHANGES: NEW YORK STOCK EXCHANGE, PACIFIC COAST STOCK
EXCHANGE, AMERICAN STOCK EXCHANGE, OR MIDWEST STOCK EXCHANGE.

- 10 -